                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

MALIBU MEDIA, LLC,                            2:18-CV-13910-TGB

                 Plaintiff,

                                                    ORDER
     vs.

JOHN       DOE,     SUBSCRIBER                  HONORABLE
ASSIGNED        IP     ADDRESS               TERRENCE G. BERG
68.48.185.239;     AND    BILL
KAROWSKI,

                 Defendants.



                       ORDER OF DISMISSAL

     The Court was notified that the parties had reached a resolution

in this matter. Therefore, the case will be dismissed.

     Accordingly, it is ORDERED that the Complaint is DISMISSED

WITH PREJUDICE. The Court retains jurisdiction over this matter

to enforce the terms of the settlement agreement. See, e.g., Moore v.

United States Postal Serv., 369 Fed. App’x 712 (6th Cir. 2010).

     SO ORDERED.

     DATED this 30th day of October, 2019.
BY THE COURT:



/s/Terrence G. Berg
TERRENCE G. BERG
United States District Judge
